Filing Date: 2/18/2020
Applicant(s): Shimizu et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 11/30/2020.
Non-Responsive Election
Applicant’s election without traverse of species 1, reading on figures 1-3, in the reply filed on 11/30/2020, is acknowledged.  The applicants indicated that claims 1-12 read on the elected species.  Limitations in lines 8-10 of claim 1, however, read on non-elected species of the claimed invention.  Accordingly, claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Since all pending claims 1-12 are drawn to non-elected species, the election filed on 11/30/2020 is considered non-responsive (MPEP § 821.03) and has not been entered.
Conclusion
The above-mentioned election appears to be a bona fide attempt to reply.  Accordingly, the applicants are given a shortened statutory period of two (2) months from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. Extensions of this time period under 37 CFR 1.136(a) are available but in no case can any extension carry the date for reply to this letter beyond the maximum period of six months set by statute (35 U.S.C. 133).

Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/
________________________
Marcos D. Pizarro

Art Unit 2814, (T) 571-272-1716
					
MDP/mdp
February 10, 2021